Citation Nr: 9925262	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  94-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder including coronary artery disease on a direct basis. 

2.  Entitlement to service connection for a cardiovascular 
disorder including coronary artery disease secondary to 
tobacco use.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active and inactive duty with the U.S. Army 
Reserve from September 1954 to June 1964.  Active service 
with the U.S. Army from September 7, 1961 to August 11, 1962; 
June 11, 1963 to June 16, 1963; September 10, 1963, to 
September 12, 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO). 

As discussed below, the issue of service connection for a 
cardiovascular disorder including disease secondary to 
tobacco use, will be remanded.  


FINDINGS OF FACT

There is no competent evidence of record of a nexus between 
the veteran's current cardiovascular disorder and any disease 
or injury during military service.


CONCLUSION OF LAW

The claim for service connection for a cardiovascular 
disorder including coronary artery disease on a direct basis 
is not well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he has cardiovascular disorder 
secondary to smoking cigarettes as a result of nicotine 
dependence.  The veteran claims he began smoking cigarettes 
during active service.  While the veteran maintains that his 
disability is secondary to tobacco use, he may still prevail 
in his claim if he can present competent medical evidence 
showing a nexus between military service and his development 
of cardiovascular disease on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, the Board 
shall now review the issue on a direct basis. 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  Cardiovascular disease may be 
presumed to have been incurred in service if it is manifested 
to a degree of 10 percent or more during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), has held that a well- 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the Court held that the appellant in that case had 
not presented a well-grounded claim as a matter of law.  The 
Court pointed out that, unlike civil actions, the VA benefits 
system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 14, 1999), the Court rejected the argument that 38 
C.F.R. §§ 3.103(a), 3.159(a); VA Adjudication Procedure 
Manual M21-1, Part III, para. 1.03(a) and Part IV, para. 
2.10(f); and policies set forth in other VA documents require 
VA to assist the claimant in developing facts pertinent to 
the claim even though a well-grounded claim had not yet been 
submitted.  The Court concluded that any perceived or actual 
failure by the Secretary to render assistance in the absence 
of a well-grounded claim cannot be legal error.  
Consequently, I see no basis upon which to comply with the 
representative's request in this regard.

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - the veteran 
has been receiving medical treatment for coronary artery 
disease since 1983.  This satisfies this requirement.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- the veteran 
indicates that he was treated during service for 
hypertension.  Also of record, are statements from a private 
physician who in February 1999, reported that he treated the 
veteran from 1961 to 1976 for hypertension.  This physician 
also indicated that he was retired and any medical records 
showing treatment for the veteran are no longer available.  

It should be pointed out that the service medical records do 
no show that the veteran received treatment for hypertension 
or any cardiovascular disease during this time period.  In 
fact, on the separation examination report dated in June 
1962, the veteran specifically denied treatment for chest 
pains or hypertension.  The separation examination reflects 
that sinus tachycardia was detected; however, this was 
considered secondary to emotional effects.  Nevertheless, as 
this testimony is not beyond the competence of the veteran, 
it must be accepted as true for the purpose of determining 
whether the claim is well grounded.

The veteran's problem with presenting a well-grounded claim 
arises with the third element - competent medical evidence 
showing that this disability is related to service.  In a 
statement dated in November 1998, a private physician, L.S. 
West, M.D., reported:

[The veteran] is a patient of mine who I 
have been following for a couple of years 
who has coronary artery disease.  In 
part, this condition is related to 
previous nicotine dependence, which 
started during active military service.  
He has a long-term condition on the basis 
of this prior nicotine dependence and has 
had great difficulty [overcoming] it.

I conclude that the examiner's recounting is not probative 
enough to make the claim well grounded.  Initially, I note 
that the veteran was not service connected for nicotine 
dependence and that issue will not be addressed at this 
point.  Further, it appears that Dr. West relied on the 
appellant's account of the veteran's medical history, a 
circumstance that makes the doctor's conclusion less 
persuasive, See, Reonal v. Brown, 5 Vet.App. 458, 460 (1993).  
This is particularly true in light of the fact that the 
service medical records are not consistent with the veteran's 
reported inservice medical history.  Furthermore, the doctor 
did not treat the veteran until more than 20 years after 
service discharge.  

Still further, in a January 1999 letter, the RO specifically 
requested that this physician provide the basis for this 
conclusion.  However, the physician responded by denoting 
that his conclusion was based on a medical history.  He did 
not provide a rationale for his decision, did not indicate 
specifically how he reached his conclusions, or indicate 
whether he reviewed the veteran's claim file to ascertain the 
veteran's medical history.  A mere statement of opinion, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Consequently, I do not find that these 
statements fulfill the requirement of a nexus.  

The veteran submitted an article from the "Army Times" 
concerning disability pay and smoking claims.  However, this 
article is insufficient to establish a nexus between an 
injury or disease in service and any current cardiac 
disability.  It does not specifically relate the veteran's 
cardiovascular disorder to service.  Accordingly, I find his 
claim for a cardiovascular disorder on a direct basis is not 
well grounded.  

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case (SOC) that informed the veteran of the reasons his claim 
had been denied.  Also, by this decision, the Board informs 
the appellant of the type of evidence needed to make this 
claim well grounded.

Although the RO did not specifically state that it denied 
this claim on the basis that it was not well grounded, the 
Board concludes that this was not prejudicial to the veteran.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995) (when the 
Board decision disallows a claim on the merits and the Court 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error).


ORDER

Service connection for a cardiovascular disorder including 
coronary artery disease on a direct basis is denied.


REMAND

As noted above, the veteran is claiming service connection 
for a cardiovascular disorder secondary to tobacco use.  The 
RO issued a SOC in July 1994 and a supplemental statement of 
the case (SSOC) in February 1999.  Unfortunately, neither the 
SOC nor the SSOC contained laws and regulations that pertain 
to service connection for a cardiovascular disorder as 
secondary to tobacco use, including 38 C.F.R. § 3.310 (1998).  

Accordingly, this case is REMANDED for the following action: 

1.  The veteran should be provided with 
the laws and regulations that pertain to 
service connection for a cardiac disorder 
secondary to tobacco use.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

